Case 4:13-cr-20468-TGB-MJH ECF No. 78, PageID.877 Filed 01/15/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LARRY MITCHELL,                              4:13-CR-20468-TGB-MJH-1

                  Petitioner,               HON. TERRENCE G. BERG

      v.
                                                 ORDER DENYING
UNITED STATES,                                   CERTIFICATE OF
                                                 APPEALABILITY
                  Respondent.



     The Court denied Larry Mitchell’s petition for writ of habeas corpus

on July 14, 2020 (ECF No. 74). Petitioner has filed a notice of appeal.

Before an appeal under 28 U.S.C. § 2255 may proceed, the district court

must first determine whether to certify any issues for appeal.

     A certificate of appealability may issue only if a petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner

satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or

that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003).
Case 4:13-cr-20468-TGB-MJH ECF No. 78, PageID.878 Filed 01/15/21 Page 2 of 2




     Petitioner sought habeas relief under a variety of grounds including

ineffective assistance of counsel, his designation as a career offender, and

claims that the government improperly withheld evidence at trial. The

Court concluded that Petitioner’s challenges were procedurally barred by

the waiver in his plea agreement and, even if it had not been waived, his

additional claims lacked substantive merit. The Court finds that

reasonable jurists could not debate that Petitioner’s motion is

procedurally barred. Therefore, the Court will deny a certificate of

appealability.

     Accordingly, the Court DENIES a certificate of appealability.
     IT IS SO ORDERED.


                              s/Terrence G. Berg
Dated: January 15, 2021       TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE
